Citation Nr: 0829144	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from February 1943 to 
January 1946, including service in the Asiatic Pacific 
Theater from March 1944 to December 1945.  Medals and 
decorations include an Asiatic Pacific Campaign Medal, a 
World War II Victory Medal, and a Philippines Liberation 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued an earlier November 2005 denial 
of service connection for PTSD.  

In November 2005 the RO denied the veteran's request for 
service connection for PTSD on the grounds that the evidence 
submitted did not show the veteran being diagnosed or treated 
for PTSD.  The RO also informed the veteran:

Your service medical records may have 
been among those destroyed in a fire at 
the National Personnel Records Center, 
in St. Louis, MO on July 12, 1973, 
involving an estimated 80% of Army 
personnel discharged from November 1, 
1912, to January 1, 1960. . . .  No 
duplicate copies of the records that 
were destroyed in the fire were 
maintained, nor was a microfilm copy 
ever produced.  There were no indexes 
created prior to the fire.  Therefore, a 
complete listing of the records that 
were lost is not available.

In a December 2005 statement the veteran reported memories of 
"airplanes crashing, fires, constant raining, pilots deaths, 
bodies burning, bombing, seeing others in the [A]rmy die 
daily, wild animals, artillery fire, fear of contacting 
malaria, fear of death from the enemy at the age of 18 yrs 
old."  He reports that his unit assignment was "35th 
General;" that the location of his assignment was "New 
Guinea, Luzon Phillipine [sic];" and that the dates of his 
tour were "1944-1945."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1)  A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2)  "the person's response [must have] involved 
intense fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)). 

The veteran submitted to a behavioral health examination in 
January 2006.  The examiner reported that medical records 
were reviewed pursuant to this examination.  Her initial 
intake yielded a DSM-IV diagnosis of "general anxiety" and 
"major depression recurrent no pyschosis [sic]."  

In February 2006 the veteran was afforded a psychiatric 
evaluation at the request of the San Diego RO.  During the 
examination he reported that he engaged in combat, was 
attached to the 35th General Hospital and that he was trained 
to build hospitals.  He recounted graphic details of his 
experiences in service, but did not provide specific places 
or times of these occurrences.  The evaluation yielded an 
axis I diagnosis of "post-traumatic stress disorder (PTSD) 
and major depressive disorder [that] are more likely than not 
related to the veteran's combat activity."  

A discharge record confirms that the veteran was a Duty Non-
commissioned officer (NCO) for approximately three months and 
a Medical NCO for the remainder of his service in New Guinea 
and the Philippines.  A "Separation Qualification Record" 
dated in January 1946 provides details of the veteran's 
duties as a Medical NOC.  However, the veteran's statements 
do not expound upon what he may have witnessed during his 
duty as a Duty NCO and/or Medical NCO that relate to specific 
and verifiable stressor information nor did he provide 
details regarding the place and time of these incidences.  
The matter must therefore be remanded for specific and 
verifiable stressor information.  On remand the veteran's 
claim for PTSD should be developed in accordance with M21-
1MR, Part IV, Subpart ii, Chapter 1, Section D.  The veteran 
should be accorded a C&P PTSD examination.  38 C.F.R. § 
3.327.  Since the claims file is being returned it should 
also be updated to include recent VA treatment records dating 
from January 25, 2006.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request the veteran to describe his 
stressor events separately (i.e., 
airplane crashes, pilot deaths, fires, 
bodies burning, bombings, artillery fire, 
etc.); provide the date (within two 
months) of each stressful event(s); the 
names of people wounded or killed; his 
unit of assignment at the time of each 
event; and his specific location in New 
Guinea or the Philippines at the time of 
each stressful event(s) he recalls.  In 
addition, he should be advised that he 
can submit alternate forms of evidence to 
prove the occurrence of his stressors, 
such as a buddy statement from someone 
who witnessed the incident(s) that he 
claims to have seen or someone he told 
about the incidents.  He can also submit 
letters he wrote to family members or 
others from New Guinea or the Philippines 
about the incidents.  

2.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification (if sufficient 
information is provided by the veteran).  
At a minimum, unit histories for the 35th 
General in New Guinea and Luzon, 
Philippines for the time period March 
1944 to December 1945, must be requested.

3.  The RO should prepare a report 
detailing the nature of any stressor 
which it finds to be corroborated by the 
record.  This report is then to be added 
to the claims file. 

4.  Request medical records from the San Diego 
VAMC dating from January 25, 2006.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided that 
any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

5.  Schedule the veteran for an examination 
with regard to his claim for service 
connection for PTSD.  With regard to 
evaluation for PTSD, the RO is to inform the 
examiner that only the stressor(s) which have 
been verified may be used as a basis for a 
diagnosis of PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record was sufficient to 
produce PTSD; and (2) whether it is at least 
as likely as not that there is a link between 
the current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found sufficient 
to produce PTSD by the examiner.  A complete 
rationale for this opinion must be provided.  
The claims file must be made available to, and 
reviewed by, the examiner, and the examination 
report must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

6.  After the requested development has been 
completed, and after undertaking any other 
development deemed appropriate, re-adjudicate 
the issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
